People v Taylor (2019 NY Slip Op 05622)





People v Taylor


2019 NY Slip Op 05622


Decided on July 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2019

Friedman, J.P., Richter, Tom, Oing, Moulton, JJ.


9850 4757/14

[*1]The People of the State of New York, Respondent,
vClifford Taylor, Defendant-Appellant.


Christina Swarns, Office of The Appellate Defender, New York (Stephen R. Strother of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael D. Tarbutton of counsel), for respondent.

Judgment, Supreme Court, New York County (Neil E. Ross, J.), rendered July 11, 2016, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of four years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses his suppression claims. The court's oral colloquy with defendant concerning the waiver exceeded the minimum
standards for such a colloquy (see People v Bryant, 28 NY3d 1094 [2016]), and it was supplemented by a detailed written waiver.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2019
CLERK